Citation Nr: 0604516	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-36 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to March 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's claims file 
is now in the jurisdiction of the Phoenix, Arizona RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159.

The veteran alleges that he was injured in 1968 during a 
mortar attack in Vietnam.  He reports that his foxhole took a 
direct hit, that he was thrown against a wall, and that he 
sustained shrapnel wounds to the arms, legs, and back, and 
began to experience back pain soon thereafter.  He states 
that he was awarded a Purple Heart medal based on this 
incident.  It has been certified that the veteran's service 
included service in Vietnam (from September 1968 to September 
1969, but the claims file does not contain a DD Form 214 or 
any other service department document indicating that he was 
awarded a Purple Heart medal or served in combat.  If these 
were shown, he would be entitled to the relaxed evidentiary 
requirements provided by 38 U.S.C.A. § 1154(b).  
Consequently, further development for information about the 
veteran serving in combat is necessary.
The records show that the veteran has a current diagnosis of 
"lumbar spine complaints secondary to osteoarthritis at the 
L5-S1 level without neurologic nor mechanical deficit."  See 
June 2003 VA examination report.

The veteran's service medical records show that on service 
entrance examination he provided a history of having worn a 
back brace after an injury.  It was noted that he was "ok" 
now.  Clinical evaluation of the spine was normal, and he was 
considered fit for duty.  The service medical records further 
show that beginning in March 1968 the veteran was seen on 
numerous occasions for back complaints.  It was noted that he 
was in a car accident three years prior to service, at which 
time "chipped disc" was diagnosed, and he was given a back 
brace.  Diagnoses reported in the service medical records 
included sciatica, possible herniated nucleus pulposus, and 
lumbar strain.  

The veteran and his family and friends have submitted 
statements that he never suffered from an injury (including 
a car accident) and had never worn a brace or had back 
problems prior to service.  They also state that he has 
suffered from a back disability since returning from 
service.

On July 2003 VA examination the examiner reviewed the 
veteran's claims file, examined the veteran, and opined, in 
essence, that the veteran's current low back disability was 
neither incurred, nor aggravated in service.  Significantly 
however, under 38 U.S.C.A. § 1111 (including as interpreted 
by VA's General Counsel) the veteran is entitled both to a 
presumption of soundness on entry in service, which is 
rebutted only by clear and unmistakable evidence (and a 
history of a preservice injury would, of itself, not suffice 
to rebut the presumption in the face of a normal clinical 
evaluation) and, if that presumption is rebutted, a 
presumption of aggravation in service (which likewise can be 
rebutted only by clear and unmistakable evidence of 
nonaggravation).  The medical evidence of record is 
insufficient to consider the matter at hand under the 
standard of proof mandated by law.  Consequently, a VA 
examination to obtain a medical opinion is necessary.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's DD 
Form 214 and/or other service personnel 
records to determine whether or not he 
was awarded a Purple Heart medal or 
served in combat..

2.  The RO should the arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the nature and 
likely etiology of his current back 
disability.   Specifically, the examiner 
must review the veteran's claims file, 
examine the veteran, and provide opinions 
on the following questions:  (a) Is there 
any evidence in the record that renders 
it indisputable, from a medical 
standpoint, that a low back disability 
pre-existed service?  If so, what was the 
nature and extent of the pre-existing 
disability?  (b) If such evidence of pre-
existence is identified, is there any 
evidence in the record that renders it 
indisputable, from a medical standpoint, 
that the pre-existing low back disability 
did not increase in severity during 
service (or that any increase was due to 
natural progression of the disorder).  
The examiner must explain the rationale 
for all opinions given. 


3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


